Name: COMMISSION REGULATION (EC) No 2410/97 of 4 December 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 5. 12. 97 EN Official Journal of the European Communities L 334/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2410/97 of 4 December 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat ­ eral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 5 December 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 337, 24. 12. 1994, p . 66 . (2) OJ L 325, 14. 12. 1996, p . 5 . (*) OJ L 387, 31 . 12. 1992, p . 1 . (4) OJ L 22, 31 . 1 . 1995, p . 1 . L 334/2 EN Official Journal of the European Communities 5 . 12. 97 ANNEX to the Commission Regulation of 4 December 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 45 204 56,6 624 194,0 999 125,3 0707 00 40 052 93,0 999 93,0 0709 10 40 220 242,5 999 242,5 0709 90 79 052 128,3 999 128,3 0805 10 61 , 0805 10 65, 0805 10 69 204 34,3 388 40,0 448 27,9 528 44,3 999 36,6 0805 20 31 052 64,5 204 55,2 999 59,9 0805 20 33 , 0805 20 35, 0805 20 37, 0805 20 39 052 68,1 464 139,1 999 103,6 0805 30 40 052 89,8 528 47,1 600 91,5 999 76,1 0808 10 92, 0808 10 94, 0808 10 98 052 50,9 060 46,4 064 43,7 400 85,6 404 87,2 800 107,0 999 70,1 0808 20 67 052 114,7 064 83,5 400 100,3 999 99,5 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ L 14, 19 . 1 . 1996, p. 6). Code 999 stands for 'of other origin '.